       Case 6:06-cr-60011-AA   Document 322    Filed 06/16/20   Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                  No. 6:06-cr-60011-AA-1

                           Plaintiff,      ORDER GRANTING APPOINTMENT
                                           OF COUNSEL PURSUANT TO THE
                 v.                        PROVISIONS OF THE CRIMINAL
                                           JUSTICE ACT, 18 U.S.C. § 3006A
JOSEPH DIBEE,

                         Defendant.


      IT IS ORDERED that CJA Panel attorney Matthew Schindler is appointed

pursuant to the provisions of the Criminal Justice Act, 18 U.S.C. § 3006A, as

co-counsel for Joseph Dibee, effective June 12, 2020.

                  16th day of June, 2020.
      DATED this ______

                                       /s/Ann Aiken
                                      Honorable Ann Aiken
                                      United States District Court Judge

Presented by:


___________________________
Lisa C. Hay
Federal Public Defender
